Appeal from a judgment of the Supreme Court at a Trial Term, entered on October 5, 1973 in Sullivan County, which denied petitioners’ application, in a proceeding pursuant to section 330 of the Election Law, to correct their nominating certificate nunc pro tune and compel respondents to accept same for filing. Judgment affirmed, without costs. Although we are affirming, we would note that had petitioners’ proceeding been timely commenced, they should have been allowed to correct the defect in their certificate of nomination by filing the required affidavit and acknowledgement nunc pro tune to the date of filing of the original certificate. Herlihy, P. J., Staley, Jr., Sweeney, Kane and Reynolds, JJ., concur.